             ~ase 1:18-cv-02689-JGK Document 64 Filed 02/06/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                           USDC SONY
 NATIONAL FAIR HOUSING ALLIANCE; FAIR                                      DOCUMENT
 HOUSING JUSTICE CENTER, INC.; HOUSING                                     ELECTRONICALLY FILED
 OPPORTUNITIES PROJECT FOR                                                 DOC#
 EXCELLENCE, INC.; FAIR HOUSING                                            DATE FILED·   =iL:-f..o.::]j___.-·--
 COUNCIL OF GREATER SAN ANTONIO,
                                                                No: 18 Civ. 2689 (JGK)
                                  Plaintiffs,

             V.

  FACEBOOK, INC.,

                                  Defendant.


                           STIPULATION AND ORDER FOR DISMISSAL

       WHEREAS, Plaintiffs and Defendant, through their undersigned counsel, stipulate and

agree as follows:

        I.        This action is dismissed without costs and without prejudice to restoring the

action to the Court's calendar, provided the motion to restore the action is made within forty-five

(45) days of the date of this Order.

       2.         If the parties do not move to reopen the action within forty-five (45) days of the

date of this Order, the action will be dismissed with prejudice.

       3.         Any application by Plaintiffs to restore the case to the Court's calendar is limited

to the following purposes to:

       a) Transfer the case to the Northern District of California; or

       b) Restore the case to the Southern District of New York calendar for further

              proceedings because the parties have not resolved the underlying claims.

       4.         All pending motions are closed and all court dates are cancelled.
        Case 1:18-cv-02689-JGK Document 64 Filed 02/06/19 Page 2 of 2




EMERY CELLI BRINCKERHOFF                  MUNGER, TOLLES & OLSON LLP
&ABADYLLP


By: _ _ _ _/s_/_ _ _ _ __          By: - - - - - ~ / ~ s /_ _ _ _ __
      Diane L. Houk                              Rosemarie T. Ring
      Katherine Rosenfeld                        Jonathan H. Blavin
      David Berman                               Elizabeth A. Kim
      Attorneys for Plaintiffs                   Attorneys for Defendant
      600 5th Avenue, 10th Floor                 560 Mission Street, 27th Floor
      New York, New York 10020                   San Francisco, California 94105
      (212) 763-5000                             (415) 512-4008




SO ORDERED:

Dated: February(, 2019

                                   United States District Court Judge




                                      2
